     Case: 1:20-cv-00846 Document #: 29 Filed: 04/27/20 Page 1 of 4 PageID #:83




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 DAVID MUTNICK, for himself and others               )
 similarly situated,                                 )
                                                     )   Case No. 20 C 512
                 Plaintiff,                          )
                                                     )
          v.                                         )   Judge Sharon Johnson Coleman
                                                     )
                                                     )
  CLEARVIEW AI, INC.; HOAN TON-THAT;                 )
  RICHARD SCHWARTZ; and CDW                          )
  GOVERNMENT LLC,                                    )
                         Defendants.

  ANTHONY HALL, on behalf of himself and             )
  all others similarly situated,                     )
                                                     )   Case No. 20 C 846
                  Plaintiff,                         )
                                                     )
          v.                                         )   Judge Sharon Johnson Coleman
                                                     )
  CDW GOVERNMENT LLC and                             )
  CLEARVIEW AI, INC.,                                )
                                                     )
                         Defendants.                 )


      DEFENDANTS CLEARVIEW AI, INC., HOAN TON-THAT, AND RICHARD
         SCHWARTZ’S MOTION TO DISMISS FOR LACK OF PERSONAL
       JURISDICTION, OR, IN THE ALTERNATIVE, TO TRANSFER VENUE


       NOW COME Defendants Clearview AI, Inc. (“Clearview”), Hoan Ton-That, and Richard

Schwartz (collective, the “Clearview Defendants”), by and through their counsel, and pursuant to

Federal Rule of Civil Procedure (12)(b)(2), move to dismiss for lack of personal jurisdiction, or

in the alternative, to transfer venue pursuant to 28 U.S.C. § 1404(a). In support hereof, the

Clearview Defendants state as follows:




                                                 1
     Case: 1:20-cv-00846 Document #: 29 Filed: 04/27/20 Page 2 of 4 PageID #:84




       1.      Plaintiff Mutnick filed a putative class action complaint against the Clearview

Defendants, and Plaintiff Hall filed a similar complaint, which was consolidated with the

Mutnick case. No. 20-cv-512, ECF Nos. 1, 37; No. 20-cv-846, ECF No. 1.

       2.      As demonstrated by the Memorandum in support of this Motion, and the

Declarations of Richard Schwartz and Hoan Ton-That, which are filed in support of this Motion,

the Clearview Defendants are not subject to personal jurisdiction in Illinois. These cases should

therefore be dismissed.

       3.      In the alternative, these cases should be transferred to the United States District

Court for the Southern District of New York, pursuant to 28 U.S.C. § 1404(a), which is the only

venue that has jurisdiction over all of the Clearview Defendants.

       WHEREFORE, for the reasons set forth above and those in the Clearview Defendants’

accompanying memorandum of law, the Clearview Defendants respectfully request that the

Court enter an order dismissing these cases for lack of personal jurisdiction, or in the alternative,

transferring these cases to the United States District Court for the Southern District of New York.




                                                  2
    Case: 1:20-cv-00846 Document #: 29 Filed: 04/27/20 Page 3 of 4 PageID #:85




DATED: April 27, 2020                 JENNER & BLOCK LLP


                                 By: /s/ Lee Wolosky
                                     Lee Wolosky (admitted pro hac vice)
                                     Andrew J. Lichtman (pro hac vice pending)
                                     JENNER & BLOCK LLP
                                     919 Third Avenue
                                     New York, New York 10022-3908
                                     Phone: (212) 891-1600
                                     lwolosky@jenner.com
                                     alichtman@jenner.com

                                      Howard S. Suskin
                                      David P. Saunders
                                      JENNER & BLOCK LLP
                                      353 North Clark Street
                                      Chicago, Illinois 60654
                                      Phone: (312) 222-9350
                                      hsuskin@jenner.com
                                      dsaunders@jenner.com

                                      Attorneys for Defendant Clearview AI, Inc., Hoan
                                      Ton-That, and Richard Schwartz




                                        3
     Case: 1:20-cv-00846 Document #: 29 Filed: 04/27/20 Page 4 of 4 PageID #:86




                                   CERTIFICATE OF SERVICE

          I certify that on April 27, 2020 I electronically filed the foregoing with the Clerk of Court

using the CM/ECF system, which will then send a Notice of Electronic Filing to all counsel of

record.

                                                                By: /s/ Lee Wolosky
                                                                    Lee Wolosky




                                                    4
